CRANCH; Chief Judge,
stopped him, and doubted whether that mode of proceeding had ever been adopted in any court; and whether the fact, if proved, did not go rather to the credit than the competency of the witness.
THE COURT asked Mr. Key for authorities. He cited Esp. N. P.; and Peake, Ev. 90; Omychund v. Barker, 1 Atk. 21; 1 Wils. 84; Willes. 538.
THE COURT inclined to think that the only mode of proving the fact of belief has heretofore been by an examination of the witness himself, and that it ought to go rather to the credit. But Mr. Key waived the question as to the competency, and examined his witnesses as to the credibility.